Citation Nr: 1811329	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-13 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Anderson, Counsel







INTRODUCTION

The Veteran had active service from June 1962 to May 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was previously before the Board in September 2015, when it was remanded for additional development.  


FINDING OF FACT

The Veteran's lumbar spine disability was not incurred during service, did not manifest within the year following his separation from service, and is not related to service.


CONCLUSION OF LAW

The requirements to establish service connection for a lumbar spine disability have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a June 2012 letter.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, post-service treatment records, and VA examination reports.  

The Board also finds there has been substantial compliance with the prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran was afforded a VA examination in November 2015.  The examination report reflects that the VA examiner reviewed the Veteran's claim file, conducted an appropriate examination, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to adjudicate the claim.  Therefore, the Board finds that the VA examination report is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review of the claims may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2017); see also Walker v. Shinseki, 708 F.3d 1110, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Generally, in order to establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

As the Veteran has been diagnosed as having various lumbar spine conditions, including acute lumbar disc herniation, degenerative disc disease (DDD), and degenerative joint disease (DJD) of the lumbar spine, he meets the first element required for service connection.  The question becomes whether such disability is related to service. 

The Veteran's service treatment records indicate that he was seen for back pain in September 1962, at which time he denied any history of trauma.  Physical examination and x-rays were negative for any abnormality.  He was assessed as having a minor sprain with psychomotor fixation.  In August 1963, the Veteran reported ongoing lumbar pain for the prior two years.  On his March 1965 report of medical history at separation, the Veteran reported he was in good health and he expressly denied having swollen or painful joints; arthritis or rheumatism; bone, joint, or other deformity; or having worn a back brace or support.  The corresponding report of medical examination at separation indicates that clinical evaluation of his spine was normal.  In a statement at his discharge from service, the Veteran stated that there had been no change in his medical condition since his March 1965 medical examination.  
With respect to nexus evidence, the preponderance of medical evidence weighs against granting service connection.  

At a November 2012 VA examination the Veteran reported that while on ammunition detail in July or August 1962 he was required to lift 50-pound ammunition boxes and subsequently developed low back pain.  He reported that he was evaluated during service but no abnormalities were found.  He stated that he has experienced low back pain from that time until present.  With regard to post-service treatment, he noted that he saw various chiropractors without any relief and was eventually diagnosed as having lumbar spine arthritis in 2010.  The examiner opined that the claimed disability was less likely than not incurred in or caused by service.  The examiner explained that there was no evidence that the Veteran's DJD of the lumbar spine was connected to his military service.  

The Veteran was provided another VA examination in November 2015.  The Veteran reported that he initially injured his back in 1962 and had experienced constant pain since that time.  The examiner opined that the Veteran's lumbar spine disability was less likely than not incurred in or caused by active service.  The examiner explained that a review of the Veteran's medical records indicate that he was seen during service for low back pain and received conservative treatment.  X-rays were negative for any lumbar spine abnormality as was his report of medical examination at separation.  The examiner acknowledged that post-service medical records indicate that the Veteran was treated for back pain in 1998 and 2010.  The examiner opined that the back sprains that occurred in September 1962 and August 1963 were not severe enough to result in the development of the degenerative disease that was evident on the Veteran's 2010 x-rays.  The examiner further noted that given temporal gap of approximately 33 years between the Veteran's initial injury and the recurrence of his low back pain in 1998, it was unlikely that the original injuries were related to the Veteran's current lumbar spine condition.  

The examiner opined that it was less likely than not that the Veteran's arthritis began during active service as there was no evidence of lumbar spine arthritis during service.

The examiner also opined that it was less likely than not that the Veteran's current lumbar spine disability began within one year of his separation from active service.  The examiner explained that the Veteran's report of medical examination at separation was negative for any back condition or disability, there were no treatment records documenting continued treatment for any back condition or disability in the year following the Veteran's discharge, and the Veteran reported that he was able to function occupationally until his retirement from his full time job.  

The examiner stated that DJD of the lumbar spine was a chronic condition that tended to progressively worsen over time as part of the natural aging process.  He further explained that although degenerative changes were universal over time, the relationship between degenerative changes and low back pain was unclear.  The examiner, however, went on to note that longitudinal studies indicated that the severity, chronicity, and disability associated with low back pain was more closely correlated with psychosocial-related factors than it was with spinal degenerative changes or lumbar disc disease.  Thus, it was less likely than not that the Veteran's lumbar spine disability began during service, was first shown within one year following discharge, or was otherwise related to the Veteran's in-service lumbar spine treatment.  

The Board acknowledges that the November 2012 opinion is essentially a bare conclusion; thus, it is afforded little probative weight.  In contrast the November 2015 VA examination report and opinion is supported by a sound and detailed rationale that is consistent with the evidence of record; thus the Board finds it highly probative.  

The Board acknowledges the Veteran's assertions of a link between his current lumbar spine disability and his military service; however, the Veteran has not been shown to possess the medical expertise necessary to render an informed opinion on complex medical questions.  See Jandreau, 492 F.3d at 1376-77.  The Board therefore finds the November 2015 VA examination report and opinion to be the most probative nexus evidence on this claim.  

The Board has not overlooked the Veteran's report of low back pain during and since service; however, his reports in this regard are inconsistent with his express denial of swollen or painful joints; arthritis or rheumatism; and bone, joint, or other deformity on his report of medical history at separation.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (noting the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  Therefore, his assertions are not found reliable or persuasive in light of his express denial of such symptoms on his March 1965 report of medical history. 

Accordingly, the preponderance of the competent, credible, and probative evidence is against the claim, and service connection is denied.


ORDER

Entitlement to service connection for a lumbar spine disability is denied.  




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


